Citation Nr: 1505554	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected chronic musculoskeletal headaches, residuals of a traumatic brain injury (TBI), and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from February 1984 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2014, the case was remanded in order to afford the Veteran his requested Board hearing.  As such, in September 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Notably, the Veteran's representative was not present at the Board hearing, but the Veteran waived his right to have his representative present and the Veteran's representative was afforded the opportunity to submit a written statement after reviewing the transcript of the hearing, which was accomplished in January 2015.  

In November 2014, the Veteran via his representative submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.
	
The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA shows a transcript of the July 2014 Board videoconference hearing.  A review of the documents in VBMS shows a January 2015 appellate brief.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during, or prior to, the pendency of the claim does the Veteran have a right ear hearing loss disability as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable decision issued in May 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in March 2008 in order to determine the nature and etiology of his right ear hearing loss.  The Board finds that such VA examination is adequate to decide the issue as it was performed by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test pursuant to 38 C.F.R. § 3.385.  In this regard, the Board notes that such audiological testing, as well as all audiological testing conducted prior to and during the pendency of the claim, to include as most recently in October 2014, fails to reveal a current diagnosis of right ear hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned Veterans Law Judge in September 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claim, to include the necessity of a current disability.  In this regard, the undersigned specifically noted that the audiological testing of record revealed normal right ear hearing for VA purposes.  Additionally, information regarding the nature of the Veteran's in-service noise exposure, the onset of hearing problems, and his belief that he has a current right ear hearing loss was solicited.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the fact that the evidence of record failed to demonstrate a current diagnosis of right ear hearing loss for VA purposes, the undersigned held the record open so as to allow the Veteran to submit an updated audiological evaluation, which was received November 2014.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran's testimony regarding his in-service noise exposure to aircraft and support equipment during the course of his duties as a flight line weapons loading technician to be competent and credible.  Furthermore, his service treatment records support such a finding as they show that he was "exposed to routine hazardous noise >85 dBA (Noise Dosimetry: 89.92 dBA, 11-12 Feb 98)" as noted in an August 2000 service treatment record.  Additionally, such reflect that the Veteran was issued hearing protection during service due to his job-related noise exposure.  The Veteran underwent audiological examination almost yearly during service and these reports, generally, show some diminished hearing in the left and normal hearing in the right.  

Specifically, a January 1986 audiological examination shows the following puretone thresholds:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
5
15
10

Similarly, a June 2005 audiological examination shows the following puretone thresholds:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
0
15
20

However, a March 2002 audiological examination shows diminished hearing in the right ear, as follows:
	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
15
30

Service treatment records also show some complaints of hearing loss.  Specifically, the Veteran was evaluated for a possible hearing loss problem in September 2003.  

In January 2008, the Veteran submitted a claim for service connection for bilateral hearing loss and he was afforded a VA audiological examination in March 2008.  This examination revealed that the Veteran's speech discrimination score for the right ear was 100 percent and he had the following puretone thresholds:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
15
25

At such time, the examiner noted review of the claims file, including nearly yearly audiometric testing during service, most revealing normal hearing sensitivity.  The examiner diagnosed the Veteran with normal hearing sensitivity at 250 through 6000 Hz, followed by a mildly moderate hearing loss at 8000 Hz, bilaterally.  

Thereafter, the Veteran submitted a June 2008 private audiological examination that revealed the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
10
20
30

Similarly, the Veteran submitted an October 2014 VA audiological examination that revealed that the Veteran's speech discrimination score for the right ear was 96 percent and he had the following puretone thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
20
30

Based on the foregoing, the Board finds that the Veteran does not have a current right ear hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of right ear hearing loss at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect right ear hearing loss as defined by VA regulations.  

The Board has considered the Veteran's allegations that he suffers from right ear hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.   

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  While the Board acknowledges that the Veteran is a service representative and thus familiar with VA regulations, to include those governing the definition of hearing loss as found at 38 C.F.R. § 3.385, he is not competent to render a diagnosis of hearing loss.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's right ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for right ear hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for right ear hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
	
The Veteran contends that he has left ear hearing loss as a result of his in-service noise exposure.  As above, the Veteran has competently and credibly described his in-service noise exposure and his service treatment records show that he was "exposed to routine hazardous noise >85 dBA (Noise Dosimetry: 89.92 dBA, 11-12 Feb 98)."  Furthermore, the Veteran was issued hearing protection during service due to his job-related noise exposure.  Based on such evidence, he was provided with a VA examination in March 2008 to determine the nature and etiology of his claimed hearing loss.  Significantly, this examination report, along with a subsequent VA audiological examination report in October 2014, show that the Veteran has left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Relevant to etiology, the March 2008 VA examiner noted that, though a 5 dB threshold shift was noted in the claims file when compared to baseline audiometry, hearing sensitivity recorded on this date was normal through 4000 Hz.  Therefore, the examiner opined that the Veteran's hearing loss was less likely as not related to military noise exposure.

However, the Board finds that such opinion is inadequate.  First, the March 2008 VA examiner inaccurately stated that the Veteran's hearing was "normal" upon separation from service.  Significantly, the Veteran had a 30 dB loss at 3000 Hz upon audiological examination in June 2005.  As above, the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.  Second, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In this case, the March 2008 VA examiner did not discuss the Veteran's lay assertions of exposure to acoustic trauma in service and his problems with hearing since such time.  Therefore, as the March 2008 VA examiner inaccurately described the Veteran's hearing as "normal" upon separation and did not appear to take into account his reported in-service noise exposure and continuity of hearing problems, such opinion is inadequate to decide the issue.     

Also, in a January 2015 appellate brief, the Veteran's representative noted that the Veteran received a blow to his head while in service.  Notably, the Veteran is service connected for chronic musculoskeletal headaches, residuals of a TBI, and tinnitus secondary to this in-service head injury.  The Veteran's representative argued that his hearing loss may be related to such in-service head injury and/or the residuals.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current left ear hearing loss, to include whether such is related to his in-service head injury and/or resultant service-connected disabilities.

In this regard, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for left ear hearing loss.  Such should be accomplished on remand

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for left ear hearing loss as secondary to his service-connected chronic musculoskeletal headaches, residuals of a TBI, and tinnitus.  

2.  Return the claims file to the VA examiner who conducted the Veteran's March 2008 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion on the following:

(A)  Is it at least as likely as not that the Veteran's left ear hearing loss had its onset during service or is related to his acknowledged in-service noise exposure/diminished hearing, and/or head injury?  In this regard, the examiner must consider Veteran's service treatment records showing that he was "exposed to routine hazardous noise >85 dBA (Noise Dosimetry: 89.92 dBA, 11-12 Feb 98)" and was issued hearing protection during service due to his job-related noise exposure.  The examiner should also consider the audiometric findings during service, to include the June 2005 audiometric findings of left ear hearing loss at 3000 Hz.   

(B)  Is it at least as likely as not that the Veteran's left ear hearing loss manifested within one year of his service discharge in February 2006, i.e., by February 2007?  If so, what were the manifestations?

(C)  Is it at least as likely as not that the Veteran's left ear hearing loss is caused OR aggravated by his service-connected chronic musculoskeletal headaches, residuals of a TBI, and/or tinnitus?  

In offering an opinion, the examiner must consider the Veteran's reports regarding the onset of his hearing loss and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


